Title: From Alexander Hamilton to James McHenry, 10 July 1799
From: Hamilton, Alexander
To: McHenry, James


New York, July 10, 1799. “I send you an Extract of a letter of the 20th June from Col: Hunewell, recommending Eli Forbes Esqr. for Captain in place of Capt. Philips. It was an idea talked of between us though not settled, that the routine of promotion should take effect in ⟨ea⟩ch regiment as soon as the places of field Officers were ⟨ac⟩tually filled. If this rule is to govern it would be an obstacle to the success of the present recommenda⟨tion⟩. If on the contrary the routine is not to begin ⟨until⟩ the rules of promotion have been finally adopted ⟨and p⟩romulged, then I think it most probable that it ⟨wou⟩ld consist with the good of the Service to make the appointment recommended.…”
